En estos casos sobre daños y perjuicios reclamados por-motivo de un choque de automóviles, el debate quedó plan-teado, como en la mayoría de estos casos, sobre la base de cuál de las partes fue la que a virtud de manejo negligente o temerario de su automóvil fue la culpable del accidente.
No habiéndose demostrado que la corte inferior hubiera cometido error manifiesto en la apreciación de la larga prueba sometida a su consideración ni que al imponer las costas hu-biera cometido abuso alguno de discreción, el Tribunal Supremo confirmó las sentencias apeladas en ambos casos.